Citation Nr: 1215446	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to May 31, 2006, for the grant of a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1997 to February 2005; she additionally had periods of active service as a member of the Reserve.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

For the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2007, the RO granted a TDIU effective May 31, 2006.  The Veteran appealed the effective date.  In October 2009, she testified before a Veterans Law Judge at a videoconference hearing.  In February 2010, the Board denied the appeal.  She appealed the Board's decision to the Veterans Claims Court.  In a July 2011 Memorandum Decision, the Veterans Court vacated the Board's decision and remanded the matter for further consideration.

The Veteran was informed in March 2012 correspondence, the Judge who presided over her October 2009 hearing was no longer employed by the Board.  She was therefore offered the opportunity for a new hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  

In April 2012 correspondence, the Veteran informed the Board that she wished to appear at an in-person hearing before a Veterans Law Judge at the RO (Travel Board).  Because the Board may not proceed with an adjudication of the claim without affording her an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

